   Case 20-43914-mxm13 Doc 67 Filed 04/12/21                 Entered 04/12/21 13:09:49          Page 1 of 5
PAM BASSEL STANDING CHAPTER 13 TRUSTEE
Bar No. 01344800
7001 Blvd 26, Ste 150
North Richland Hills, TX 76180
Telephone: (817) 916-4710
Facsimile: (817) 916-4770

                                       UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION

IN RE:                                                                                CASE NO.: 20-43914-MXM-13
    CARROLL JAMES LEBOUEF III
         2130 SHORELINE DR
         FLOWER MOUND, TX 75022
         SSN/TIN: XXX-XX-5878
   CHALLIS LEE LEBOUEF
         2130 SHORELINE DR
         FLOWER MOUND, TX 75022
         SSN/TIN: XXX-XX-3862
DEBTORS                                                                        HEARING: May 20, 2021 AT 8:30 AM

                                         NOTICE OF OBJECTION TO CLAIM
    The Chapter 13 Trustee has filed an objection to your claim in this bankruptcy case. Your claim may be reduced,
modified, or eliminated. You should read these papers carefully and discuss them with your attorney, if you
have one. If you do not want the court to eliminate or change your claim, then on or before 33 days from the date of
service hereof, you or your lawyer must:
    1.   File with the court a written response to the objection, explaining your position, at: ELDON B. MAHON U.S.
         COURTHOUSE 501 W. 10TH ST., RM. 147 FORT WORTH, TX 76102-3643. If you mail your response to the
         court for filing, you must mail it early enough so that the court will receive it by your response deadline;

    2.   You must also send a copy to: Pam Bassel STANDING CHAPTER 13 TRUSTEE 7001 Blvd 26, Suite 150
         North Richland Hills, TX 76180 and any other party entitled to notice under the Federal Rules of Bankruptcy
         Procedure; and

    3.   Attend the hearing on the objection scheduled to be held on 5/20/2021 at 8:30 AM.


If you or your attorney do not take these steps, the court may decide that you do not oppose the objection to
your claim.

                                                        Respectfully submitted,
                                                By:    /s/ Ethan S. Cartwright
                                                       Ethan S. Cartwright, Staff Attorney
                                                       Bar No. 24068273
                                                       PAM BASSEL STANDING CHAPTER 13 TRUSTEE
                                                       Bar No. 01344800
                                                       7001 Blvd 26, Ste 150
                                                       North Richland Hills, TX 76180
                                                       (817) 916-4710 Phone
                                                       (817) 916-4770 Fax




                                                                                                           Page 1 of 5
                                                                                       TRUSTEE'S OBJECTION TO CLAIM
      Case 20-43914-mxm13 Doc 67 Filed 04/12/21                   Entered 04/12/21 13:09:49           Page 2 of 5
PAM BASSEL STANDING CHAPTER 13 TRUSTEE
Bar No. 01344800
7001 Blvd 26, Ste 150
North Richland Hills, TX 76180
Telephone: (817) 916-4710
Facsimile: (817) 916-4770
                                       UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION
   IN RE:                                                                               CASE NO.:         20-43914-MXM-13
       CARROLL JAMES LEBOUEF III
            2130 SHORELINE DR
            FLOWER MOUND, TX 75022
            SSN/TIN: XXX-XX-5878
      CHALLIS LEE LEBOUEF
            2130 SHORELINE DR
            FLOWER MOUND, TX 75022
            SSN/TIN: XXX-XX-3862
   DEBTORS                                                                            HEARING: May 20, 2021 AT 8:30 AM

                                   TRUSTEE'S OBJECTION TO PROOF OF CLAIM

   NO HEARING WILL BE CONDUCTED ON THIS OBJECTION TO CLAIM UNLESS A WRITTEN RESPONSE IS FILED
   WITH THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AT ELDON B. MAHON U.S. COURTHOUSE 501
   W. 10TH ST., RM. 147 FORT WORTH, TX 76102-3643 BEFORE CLOSE OF BUSINESS AT LEAST 33 DAYS FROM
   THE DATE OF SERVICE HEREOF. IF A RESPONSE IS TIMELY FILED A HEARING MAY BE HELD WITH NOTICE
   ONLY TO THE RESPONDING PARTY. IF NO RESPONSE IS TIMELY FILED, THE OBJECTION SHALL BE DEEMED
   UNOPPOSED AND THE COURT MAY ENTER AN ORDER SUSTAINING IT.


   TO THE HONORABLE U.S. BANKRUPTCY JUDGE:

        NOW COMES Pam Bassel Standing Chapter 13 Trustee and files this Trustee 's Objection to the Proof of Claim
   filed by KAPITUS ("Creditor"). Trustee would respectfully show the Court as follows:

    1. The Trustee files this Objection pursuant to 11 U.S.C. §502(b)(1) and FED. R. BANKR. P. 3002 and 3007.

    2. Creditor filed a Proof of Claim No. 27 ("Claim") on April 07, 2021 in the amount of $936,446.53.

    3. The Non-Governmental Claims Bar Date is March 11, 2021. The Governmental Claims Bar Date is June 29, 2021.


    4. Claim No. 27 is a late-filed claim and should be disallowed.

       WHEREFORE, Trustee prays that the Court DISALLOW Creditor 's Claim and for general relief.


                                                            Respectfully Submitted,
                                                   By:    /s/ Ethan S. Cartwright
                                                          Ethan S. Cartwright, Staff Attorney
                                                          Bar No. 24068273
                                                          PAM BASSEL STANDING CHAPTER 13 TRUSTEE
                                                          Bar No. 01344800
                                                          7001 Blvd 26, Ste 150
                                                          North Richland Hills, TX 76180
                                                          (817) 916-4710 Phone
                                                          (817) 916-4770 Fax


                                                                                                                 Page 2 of 5
                                                                                             TRUSTEE'S OBJECTION TO CLAIM
   Case 20-43914-mxm13 Doc 67 Filed 04/12/21                     Entered 04/12/21 13:09:49             Page 3 of 5

                                            CERTIFICATE OF CONFERENCE

    No conference was held prior to the filing of this objection because doing so is impracticable given the number of
objections routinely filed by the Trustee.

                                                  By:    /s/ Ethan S. Cartwright
                                                         Ethan S. Cartwright


                                               CERTIFICATE OF SERVICE

   I certify that a true and correct copy of the foregoing was served on or before the date of filing. Service was
accomplished electronically on Debtors' attorney and all parties entitled to electronic notice and by first class mail on the
Debtors and the parties listed below, if any.

                                                   By:     /s/ Ethan S. Cartwright
                                                           Ethan S. Cartwright




CREDITOR
KAPITUS
120 W 45TH ST 4TH FL
NEW YORK, NY 10036




                                                                                                                   Page 3 of 5
                                                                                             TRUSTEE'S OBJECTION TO CLAIM
   Case 20-43914-mxm13 Doc 67 Filed 04/12/21                  Entered 04/12/21 13:09:49           Page 4 of 5
PAM BASSEL STANDING CHAPTER 13 TRUSTEE
Bar No. 01344800
7001 Blvd 26, Ste 150
North Richland Hills, TX 76180
Telephone: (817) 916-4710

                                    UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS
                                          FORT WORTH DIVISION

IN RE:                                                                                   CASE NO.: 20-43914-MXM-13
    CARROLL JAMES LEBOUEF III
         2130 SHORELINE DR
         FLOWER MOUND, TX 75022
         SSN/TIN: XXX-XX-5878



    CHALLIS LEE LEBOUEF
          2130 SHORELINE DR
          FLOWER MOUND, TX 75022
          SSN/TIN: XXX-XX-3862
DEBTORS                                                                          HEARING: May 20, 2021 AT 8:30 AM
                          NOTICE OF HEARING ON OBJECTION TO PROOF OF CLAIM
NO HEARING WILL CONDUCTED ON THIS OBJECTION TO CLAIM UNLESS A WRITTEN RESPONSE IS FILED WITH
THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AT ELDON B. MAHON U.S. COURTHOUSE 501 W.
10TH ST., RM. 147 FORT WORTH, TX 76102-3643 BEFORE CLOSE OF BUSINESS AT LEAST 33 DAYS FROM THE
DATE OF SERVICE. IF NO RESPONSE IS TIMELY FILED, THE OBJECTION SHALL BE DEEMED UNOPPOSED,
AND THE COURT MAY ENTER AN ORDER SUSTAINING IT.

    If an opposed response is timely filed and remains unresolved, this matter will be called at the docket call on the
date and time above in Room 128 at Eldon B. Mahon U.S. Courthouse 501 W. 10th St., Fort Worth, TX 76102-3643 with
a hearing following docket call.
                                                               Respectfully Submitted,
                                                       By:   /s/ Ethan S. Cartwright
                                                             Ethan S. Cartwright, Staff Attorney
                                                             Bar No. 24068273
                                                             PAM BASSEL STANDING CHAPTER 13 TRUSTEE
                                                             Bar No. 01344800
                                                             7001 Blvd 26, Ste 150
                                                             North Richland Hills, TX 76180
                                                             (817) 916-4710 Phone
                                                             (817) 916-4770 Fax




                                                                                                              Page 4 of 5
                                                                                         TRUSTEE'S OBJECTION TO CLAIM
   Case 20-43914-mxm13 Doc 67 Filed 04/12/21                     Entered 04/12/21 13:09:49             Page 5 of 5

                                                CERTIFICATE OF SERVICE
   I certify that a true and correct copy of the foregoing was served on or before the date of filing. Service was
accomplished electronically on Debtors' attorney and all parties entitled to electronic notice and by first class mail on the
Debtors and the parties listed below, if any.
                                                           By:    /s/ Ethan S. Cartwright
                                                                  Ethan S. Cartwright

CREDITOR
KAPITUS
120 W 45TH ST 4TH FL
NEW YORK, NY 10036




                                                                                                                   Page 5 of 5
                                                                                             TRUSTEE'S OBJECTION TO CLAIM
